Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 4 through 8, 10 through 14, 16 through 20, and 22, 23, 24 (now renumbered Claims 1 - 20) are allowed.

The following is an examiner’s statement of reasons for allowance:  
Claims 1, 7, 13 and 19 are allowable because, although Margulis discloses a computing system (Figure 1, #100) comprising:
		a network controller (Figure 2, #228); and
		a graphics processor (Figure 4, #s 212 and 410) coupled to the network controller (Figure 2, #206), the graphics processor including logic to: send, via the network controller (Figure 1, #292), the image to a remote display (Figure 1, #300) and, although Jacobsen discloses the graphics processor includes logic to compress (Figure 8, #166 “Compress the image …”) a central region of an image to a central level of detail (Figure 8, #166 “Compress the image to the first compression ratio in the region of interest …” and [0062] “Referring now to FIG. 4, a first exemplary embodiment includes a single focus point 60 that is used to select a region of interest 62 in an electronic image 64” wherein the office considers Jacobsen’s region of interest as corresponding with the claimed central region of an image and considers Jacobsen’s first compression ratio as corresponding with the claimed central level of detail) and compress one or more peripheral regions of the image to one or more peripheral levels of detail ([0044] “Assign … a second compression ratio to the image outside the region of interest …”) that are less than the central level of detail ([0046] “The region of interest in the electronic image is compressed less than a region of the electronic image outside the region of interest” wherein the office considers Jacobsen’s less compression as corresponding with the claimed less level of detail), wherein the central region and the one or more peripheral regions are fixed (Figure 7, #162 wherein the office considers Jacobsen’s established region as corresponding with the claimed fixed regions), 
none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the central region and the one or more peripheral regions correspond to one or more lens characteristics associated with the remote display.
 
Claims 2, 4 through 6, 8, 10 through 12, 14, 16 through 18, 20 and 22 through 24 are allowable for being dependent upon independent claims 1, 7, 13 and 19.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W REGN/Primary Examiner, Art Unit 2622